

Exhibit 10.23


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
    
THIS AMENDMENT NO. 1 (the “Amendment”) to Employment Agreement, is made as of
October 31, 2008, by and between Hana Biosciences, Inc., a Delaware corporation
(the “Company”), and John P. Iparraguirre (“Employee”).
 
WHEREAS, the parties hereto entered into that certain Employment Agreement dated
December 18, 2006 (the “Employment Agreement”); and
 
WHEREAS, notwithstanding any provision to the contrary contained in the
Employment Agreement, the parties desire to amend the Employment Agreement in
order to extend the Term (as defined in the Employment Agreement).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:
 
1.           Section 2 of the Agreement is hereby amended and restated in its
entirety, as follows:


“2.  Term.  Employee’s employment under this Agreement shall commence as of
January 1, 2007 (the “Effective Date”) and shall continue for a period ending on
October 31, 2009, unless earlier terminated in accordance with the provisions of
Section 8 below (the “Term”).”


2.           All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.  Except as amended or modified by
this Amendment, the parties hereby confirm all other terms and provisions of the
Agreement.  This Amendment may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


COMPANY:
 
EMPLOYEE:
             
Hana Biosciences, Inc.
                     
By:
/s/ Steven R. Deitcher
 
By:
/s/ John P. Iparraguirre
Steven R. Deitcher, M.D.
 
John P. Iparraguirre
President & Chief Executive Officer
 
Vice President & Chief Financial Officer


  
  

--------------------------------------------------------------------------------

 